          Case 1:19-mc-00188-CJN Document 2 Filed 01/15/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

In the Matter of an Application to Enforce an
                                          )
Administrative Subpoena of the            )
                                          )
COMMODITY FUTURES                         )
TRADING COMMISSION,                       )
                                          )
            Applicant,                    )                 No. 19-mc-00188-CJN
                                          )
      v.                                  )
                                          )
CODY M. WILSON,                           )
                                          )
            Respondent.                   )
_________________________________________ )

                                       MEMORANDUM

       COMES NOW, Applicant, Commodity Futures Trading Commission (“Commission”),

and hereby submits this memorandum pursuant to the Court’s Order dated January 6, 2020

(“Order”). Specifically, the Order directed the Commission to submit a memorandum regarding

any new developments or communications with Respondent, Cody M. Wilson (“Wilson” or

“Respondent”).

       Since the Commission commenced this action on November 6, 2019, there have been no

new developments with respect to Mr. Wilson’s non-compliance with the Subpoena. Mr. Wilson

has not reached out to the Commission to cure his non-compliance, or reschedule his

investigative testimony, nor has Mr. Wilson produced any additional documents in response to

the Subpoena.

       On January 14, 2020, Commission staff made several unsuccessful attempts to contact

Mr. Wilson via telephone. Commission staff also attempted to contact Mr. Wilson on January

14, 2020 at his last known email address, apprising him of this action and of the hearing
          Case 1:19-mc-00188-CJN Document 2 Filed 01/15/20 Page 2 of 2



scheduled for January 22, 2020. As of the submission of this memorandum, no response from

the Respondent has been forthcoming.

       In an ongoing effort to contact Mr. Wilson, Commission staff has also been in touch with

Federal authorities in Idaho. The information available to the Federal authorities in Idaho

indicates that Mr. Wilson still resides in Idaho, albeit at a different location than the one at which

he was served with the Subpoena.


Dated: January 15, 2020                        Respectfully submitted,




                                               James H. Holl, III
                                               Chief Trial Attorney
                                               D.C. Bar No. 435473
                                               jholl@cftc.gov
                                               Tel: (202) 418-5311

                                               Brian A. Hunt
                                               Trial Attorney
                                               Admitted pursuant to D.D.C. LCvR 83.2(e)
                                               bhunt@cftc.gov
                                               Tel: (202) 418-5095

                                               COMMODITY FUTURES TRADING COMMISSION
                                               Three Lafayette Centre
                                               1155 21st Street NW
                                               Washington, D.C. 20581




                                                  2
